582 So. 2d 66 (1991)
AIRCRAFT SERVICES and Helmsman Management Services, Appellants,
v.
Julio REYES, Appellee.
No. 90-2872.
District Court of Appeal of Florida, First District.
June 14, 1991.
Rehearing Denied July 23, 1991.
*67 Mark L. Zientz, Williams & Zientz, and Joseph C. Segor, Miami, for appellants.
Jorge A. Pena, Reinert, Perez & Goran, P.A., Coral Gables, for appellee.
PER CURIAM.
We review a workers' compensation order wherein the judge of compensation claims awarded the claimant temporary partial disability benefits and wage loss benefits. The employer and carrier first contend that the award of wage loss benefits was error because the record contains no competent, substantial evidence that a permanent impairment resulted from the implant of a lens in the claimant's eye. This argument is patently frivolous. The employer and carrier next contend that the judge of compensation claims made a clerical error with regard to the dates for which temporary partial disability benefits were awarded. We decline to address this issue because the employer and carrier failed to bring this error to the attention of the judge by motion for rehearing. Acosta Roofing Company v. Gillyard, 402 So. 2d 1321 (Fla. 1st DCA 1981).
AFFIRMED.
ERVIN, ZEHMER and MINER, JJ., concur.